Citation Nr: 1728045	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date, earlier than November 13, 2006 for the grant of a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities.

2.  Entitlement to an earlier effective date, earlier than November 13, 2006, for basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which implemented the Board's January 2011 decision granting the Veteran's claim for entitlement to a TDIU.  The RO assigned an effective date of November 13, 2006 for the award of a TDIU.  The issue of entitlement to a TDIU had previously been denied by the Board in an October 2009 decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court, pursuant to a Joint Motion for Remand, remanded the claim for a TDIU to the Board for readjudication and the claim was granted by the Board in a January 2011 decision.

The issues of entitlement to earlier effective dates for these benefits were previously before the Board in March 2015 and in September 2016.  The claims were remanded for further development on each occasion.  A review of the record shows there has been substantial compliance with the prior remand directives; thus additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A claim for increased compensation based on unemployability was received on October 15, 2002.

2.  The RO granted the claim for increased compensation based on unemployability effective November 13, 2006.

3.  The evidence shows that the Veteran was not precluded from securing or maintaining a substantially gainful occupation due to his service-connected bilateral hearing loss, tinnitus, scars, neuroma right forearm, thrombophlebitis left forearm, and ulnar neuropathy left forearm prior to November 13, 2006.

4.  Entitlement to basic eligibility for DEA benefits arose on November 13, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 13, 2006, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.400, 4.16 (2016).

2.  The criteria for an effective date earlier than November 13, 2006 for the award of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3020 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Accordingly, the Board will address the merits of the claim.

Entitlement to an Earlier Effective Date for TDIU

The Veteran seeks an effective date earlier than November 13, 2006 for the grant of a TDIU.  He reported on his VA Form 21-8940, Application for Increased Compensation Based on Unemployability received in October 2002, that he has not been able to work since 1999 his due to his service-connected disabilities.

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  A TDIU may be granted under 38 C.F.R. § 4.16(a) if he meets certain schedular rating requirements, or on an extraschedular basis under § 4.16(b), even if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

The extraschedular subsection of § 4.16 explains that it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in subsection (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law specifies that, unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims has held it is axiomatic that, in the latter circumstance above, the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  Thus, 38 U.S.C.A. § 5110 (b)(2) is a partial exception to 38 U.S.C.A. § 5110(a).

The phrase "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  The term "application" is not defined in the statute.  The regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000

Here, service connection has been established for bilateral hearing loss, tinnitus, right shoulder internal derangement, laceration of the right wrist with a scar, neuromas right forearm, thrombophlebitis left forearm, scar right arm, and ulnar neuropathy left arm.  The Veteran's combined disability evaluation was 50 pecent from February 11, 2002; 60 percent from March 2, 2004; 70 percent from July 22, 2004 and 80 percent from November 13, 2006.  The Veteran has been granted entitlement to a TDIU effective November 13, 2006, the date his combined disability evaluation was increased to 80 percent.

As stated above, the Veteran's original claim for entitlement to a TDIU was received in October 2002.  In the March 2015 Board remand, the Board acknowledged that the Veteran did not meet the schedular percentage requirements for a TDIU for the period from October 2002 to July 22, 2004.  Therefore, the Board remanded the issue to the Director of Compensation and Pension Service (C&P) to consider whether a TDIU may be awarded on an extraschedular basis for this period.

Additionally, the March 2015 remand acknowledged that for the period from July 22, 2004 to November 13, 2006, the Veteran's service-connected bilateral hearing loss was rated 30 percent disabling; and tinnitus, right wrist scar, neuromas right forearm, scar of right arm, ulnar neuropathy of the left arm and thrombophlebitis of the left forearm, each of which was rated as 10 percent disabling for a combined total disability rating of 70 percent.  The Veteran's hearing loss and tinnitus share a common etiology and are considered a single disability for purposes of 38 C.F.R.  § 4.16(a).  The 30 percent assigned for hearing loss disability combined with the 10 percent assigned for tinnitus results in a rating of 40 percent.  With additional disabilities resulting in a combined service-connected rating of 70 percent, the threshold requirements are met for the period from July 22, 2004 to November 13, 2006.  The Board noted that a January 2003 VA examiner stated that while the Veteran could not be employed as a roofer, which was his prior occupation, due to his service-connected disabilities, he could be trained for a different type of employment.  The Board stated that it was unclear whether or not the examiner considered the Veteran's educational level and prior work experience in rendering this opinion and requested another opinion which addressed whether or not it is factually ascertainable that the Veteran was unemployable due to his service connected disabilities prior to November 13, 2006.

The Veteran underwent a VA social and industrial survey in March 2016.  The Veteran reported that following his separation from service he went to work in home construction, and his duties included facilitating closings of newly built homes.  He stated that soon after he became a roofer and opened his own roofing company when he was 22 years old.  He reported that he worked in this field for most of his life.  He stated that although working as an independent contractor was more lucrative, he eventually went to work for other contractors because the pay was more reliable.  The Veteran reported that he remained working in the roofing and siding business until 1997 when injuries and health problems prevented him from working.  The Veteran reported that he left school in the seventh grade to go to work, but that he earned his GED while serving in the Army.  He reported that he took college courses through Northern Michigan State University while he was incarcerated.  The Veteran described himself as a hard worker who was always able to find work in spite of his criminal history.  He reported that although he owned his own roofing company in the past, he preferred working for others because the pay was more reliable.  He also stated that he did not like having the "sense of responsibility" for his employees.  The Veteran reported that employers are unable to provide special accommodations for his disabilities due to the nature of his profession as a sider and a roofer.  He stated that his injuries prohibit him from working in the siding and roofing industries as his profession necessitates the use of a hammer which he continually drops due to problems with his arm.  The examiner thoroughly reviewed the Veteran's electronic file and medical records in connection with this examination.  Specifically, the VA examiner referenced prior VA examinations which discussed how the Veteran's service-connected disabilities impacted his ability to obtain gainful employment.  A November 1997 VA examination found that despite altered sensation in the Veteran's hand, he exhibited normal muscle tone and muscle development which would suggest the Veteran is capable of performing work of a general nature despite the sensory symptoms.  An April 1998 VA examination the Veteran indicated that he does "a little work on his car."  The examiner noted that while neurological symptoms were ongoing, there was no evidence of muscle wasting in the forearms or hands and the Veteran had full movement of his elbows, wrists and hands.  The examiner opined that based on the appearance of the Veteran's arms he should be able to return to full physical activities.  A January 2003 VA examiner noted normal grip strength in the Veteran's hands with full range of motion.  The examiner noted decreased sensation to light touch in the right forearm, and fingers.  The examiner opined that while the Veteran may not be employable as a roofer, due to problems with his ability to hold things in his right hand, he could be trained to do other work.

Additionally, the March 2016 VA examiner noted that the Veteran's medical records show he was able to engage in physical activity during this time frame, including housework and yardwork.  Reference was made to a March 23, 2004 treatment note indicating the Veteran worked in his one-quarter acre garden, used a rototiller and mowed his lawn with a push mower.  The examiner also noted that the Veteran had no reported work difficulties due to hearing loss or tinnitus and had hearing aids prescribed in January 2001.  The examiner stated "the only requirement is that he would need to wear his hearing aids while working and if in a loud environment would need appropriate hearing protection to prevent worsening of hearing loss/tinnitus.  Otherwise, there is no impact on work in regards to these 2 conditions."  The March 2016 VA examiner stated that although the Veteran had limitations on his ability to maintain employment involving physical labor, the Veteran had no limitations on his ability to perform sedentary employment.  The examiner noted that the Veteran has skills beyond roofing and siding; he has reported owning his own business, has had work facilitating closings of new homes; has a GED and a post high school education; and has reportedly worked in intelligence and security while in the military.  The examiner stated that these skills can be used in sedentary or non-physical types of employment; and although these may not be the Veteran's preferred area of employment, the evidence supports the conclusion that the Veteran is not precluded from employment by his service-connected disabilities.

In December 2016, a determination was received from the Director of Compensation and Pension which found that the Veteran was not entitled to a TDIU on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) prior to July 22, 2004.  The Director noted that prior to July 22, 2004 the Veteran's total combined disability evaluations for his service connected disabilities were the following: 40 percent from April 12, 2001; 50 percent from February 11, 2002 and 60 percent from March 2, 2004.  Pursuant to the Board's March 2015 remand instructions, the Director considered the following pertinent evidence in rendering her opinion: (1) the March 2016 social and industrial survey which found that the Veteran was not precluded from sedentary employment; (2) the Veteran has been unemployed since 1997, and had a limited college background with a GED and 60 college credits; (3) the Veteran was incarcerated for 22 years; (4) prior to 1997, the Veteran was employed as a roofer and siding installer, which are affected by his service-connected disabilities; and (5) a January 2003 VA examination indicating that the Veteran's service-connected disabilities precluded employment in carpentry, roofing and siding, but that he could be trained and employed in other areas.

The Compensation and Pension Director relied on the November 1997, April 1998, and January 2003 examination reports outlined above.  The Director noted that 38 C.F.R. § 4.16(b) provides for a TDIU on an extra-schedular basis for veterans with service-connected disabilities, which are compensated below the minimum level for IU consideration under 38 C.F.R. § 4.16(a), but still render the veteran incapable of maintaining gainful employment.  The Director stated that a review of the evidentiary record failed to demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to service-connected disabilities prior to July 22, 2004.  The Director opined that while the medical evidence showed some functional impairment due to the service-connected disabilities, the related symptomatology which was primarily manifested by sensory loss of the right wrist and hand was not shown to be so disabling as to render the Veteran incapable of performing in his vocational fields, to include the occupations of a carpenter and roofer prior to July 2004.  The Director further stated that even if the Veteran was rendered incapable of being employed as a carpenter or a roofer, the record fails to show that the Veteran would have been unable to secure or follow gainful employment in a sedentary setting.  Therefore, the Director denied entitlement to a TDIU on an extra-schedular basis prior to July 22, 2004.

Thus, having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than November 13, 2006 for the grant of a TDIU.  The evidence establishes that the Veteran was able to obtain and maintain gainful, sedentary employment prior to November 16, 2006.  The Board also finds that the Veteran does not meet the extra-schedular criteria for a TDIU prior to July 22, 2004 as the evidence shows that the Veteran was capable of obtaining and maintaining gainful, sedentary employment during that time period.

The Board has also considered whether the Veteran is entitled to TDIU for the period from July 22, 2004 to November 12, 2006.  The Board acknowledges that the Veteran meets the schedular requirements for a TDIU during this time period as his combined disability evaluation is 70 percent.  However, the evidence of record does not support his claims that his service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation between July 22, 2004 and November 12, 2006.  The findings of both the March 2016 VA social and industrial survey and the opinion of the Director of Compensation and Pension are based on thorough reviews of the Veteran's employment history and medical history and establish that the Veteran was capable of gainful, sedentary employment at all times prior to November 13, 2006.  Therefore, the Board finds that the Veteran is not entitled to an effective date earlier than November 13, 2006 for a TDIU.

Entitlement to an Earlier Effective Date for the Award of DEA Benefits

The Veteran asserts that he is entitled to an effective date prior to November 13, 2006 for eligibility for DEA benefits.  For the purposes of DEA benefits, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2016).

As discussed above, the Veteran was awarded a TDIU effective November 13, 2006.  The Board has determined that the Veteran is not entitled to an earlier effective date for entitlement to a TDIU.  Since eligibility for DEA benefits is predicated on a finding of total disability in this case, the effective date of such eligibility cannot precede the date total disability was awarded.  Accordingly, an effective date earlier than November 13, 2006 for entitlement to DEA benefits is denied.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than November 13, 2006 for the grant of a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities is denied.

Entitlement to an effective date earlier than November 13, 2006 for the grant of DEA benefits under 38 U.S.C.A. Chapter 35 is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


